IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 19

                                                              October Term, A.D. 2013

                                                                  February 6, 2014

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-14-0004
v.

SANDRA L. BAKER, WSB No. 6-4219,

Respondent.


                         ORDER OF PUBLIC CENSURE

       This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein January 23, 2014, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary
Code for the Wyoming State Bar (stipulated discipline). The Court, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation and the file,
finds that the Report and Recommendation should be approved, confirmed and adopted
by the Court, and that Respondent Sandra L. Baker should be publicly censured for her
conduct. It is, therefore,

       ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

      ADJUDGED AND ORDERED that Sandra L. Baker is hereby publicly censured
for her conduct, which is described in the Report and Recommendation for Public
Censure. This public censure shall include issuance of a press release consistent with the
one proposed in the Report and Recommendation for Public Censure; and it is further
        ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Ms. Baker shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Ms. Baker shall pay the total amount of $550.00 to the
Clerk of the Board of Professional Responsibility on or before March 31, 2014; and it is
further

      ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

       ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

      ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Sandra L. Baker.

      DATED this 6th day of February, 2014.


                                               BY THE COURT:

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice